McGINLEY, Judge.
This is an appeal from an order of the Court of Common Pleas of Allegheny County (trial court) which reversed a decision of the Board of School Directors of the Duquesne City School District (Board) and awarded Carol Walkowski (Walkowski) back pay for the period of a suspension previously imposed by the Board.
Walkowski was employed by the Duquesne City School District (School District) from October 24,1983, until she was furloughed on November 13, 1986. Walkowski’s furlough arose from the resolution of a grievance between the School District and two teachers with more seniority who had been previously furloughed. Pursuant to the agreement reached between the School District and the Duquesne Education Association (the certified bargaining representative for the School District) regarding the grievance, the furloughed teachers were rehired and Walkow-ski was informed she was furloughed by letter dated November 14, 1986. Walkowski’s March 27, 1987, request for a hearing was denied by the Board as untimely.
Walkowski initiated an action in mandamus requesting the trial court to compel the Board to grant her a hearing which the trial court granted. At the hearing which was held on April 30, 1990, the Board voted to uphold Walkowski’s furlough. Walkowski appealed the decision to the trial court which reversed the decision of the Board and granted her back pay for the period of her suspension by order dated June 11, 1993. The School District appeals.
Our scope of review of approval by a board of school directors of a suspension of a public school teacher by a school district where the trial court has taken no additional evidence is limited to a determination of whether the school district abused its discretion, committed an error of law, or violated the teacher’s constitutional rights, and whether the school district’s findings of facts are supported by substantial evidence. Mongelluzzo v. School District of Bethel Park, 93 Pa.Commonwealth Ct. 557, 603 A.2d 63 (1985).
*1279On appeal, we are asked to address the following issues: 1) whether the School District was permitted to furlough a professional employee due to a continuing substantial decline in enrollment within the school district; 2) whether Walkowski was the proper professional employee to be furloughed when she was the least senior appropriately certified professional employee within the school district; and 3) whether the trial court erred in invalidating Walkowski’s furlough despite a substantial decline in enrollment and even though she was the least senior member of the staff.
Initially, the School District argues that the Board is expressly authorized to furlough a professional employee due to a continuing substantial decline in enrollment. We agree. Section 1124 of the Public School Code of 1949 (Code)1, 24 P.S. § 11-1124 clearly states in part that “[a]ny board of school directors may suspend the necessary number of professional employees, for any of the causes hereinafter enumerated: (1) Substantial decrease in pupil enrollment in the school district ...” 24 P.S. § 11-1124. Walkowski asserts that she was not furloughed due to declining enrollment, but due to the fact that two other teachers with greater seniority were recalled. She does argue that there was no substantial decline in pupil enrollment during the period from September 1986, through November 1986, when she was furloughed. Walkowski asserts that the Code does not provide for a furlough under such circumstances. The proper period to examine a decline in enrollment in the present case is that period before the furlough of the two more senior teachers. Wal-kowski does not dispute there was a substantial decline in enrollment for the period preceding the furlough of the two teachers with greater seniority.2 Further, Walkowski does not argue that the reinstatement of the two was improper. It is therefore undisputed that when the two teachers were recalled the School District found itself in the same position it was in before the furloughs, facing a substantial decline in enrollment and an oversized staff. Such being the ease we conclude that the furlough was a proper exercise of the Board’s authority.
Next, the School District argues that Wal-kowski, being the least senior appropriately certified professional employee, was the proper employee to be furloughed. We agree. Section 1125-l(a) of the Code, 24 P.S. § ll-1125.1(a) provides in part that “[professional employes shall be suspended under section 1124 (relating to causes for suspension) in inverse order of seniority within the school entity of current employ-ment_” 24 P.S. § 11-1125.1 (footnote omitted). Because the record reflects, and Walkowski does not dispute that she was the least senior member of the staff she was the appropriate person to be furloughed.
Finally, the School District argues that the trial court erred in invalidating Walkowski’s furlough. Specifically, the School Board asserts that the trial court reached its decision by improperly relying on McKeesport Area School District v. Cicogna, 125 Pa.Commonwealth Ct. 99, 558 A.2d 116 (1989). In Cicog-na, this Court invalidated the furlough of a teacher whose removal was the result of an improper deletion of an area of certification by another employee. In the present case, Walkowski was properly furloughed as the least senior employee due to a declining enrollment, after two more senior employees who had been erroneously furloughed were recalled.
Accordingly, we reverse the order of the trial court.

ORDER

AND NOW, to wit, this 26th day of May, 1994, the order of the Court of Common Pleas of Allegheny County at No. S.A. 2423 of 1990, dated June 11,1993, is reversed and *1280Carol Walkowski is denied back pay for the period of her suspension.

. Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §§ 1-101 — 27-2702.


. We note that the record supports the Board’s conclusion of law which states that "[t]he Du-quesne School District experienced a substantial decline in pupil enrollment for the years 1982-1983 through 1988-1989.” Board’s Resolution, Conclusion of Law No. 1, at 4; Reproduced Record, at 10a (as part of the resolution, the Board adopted the proposed findings of fact and conclusions of law of its special counsel, William C. Andrews, Esquire).